DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 4 April 2022, claim(s) 1, 4-6, 9-11, 14, and 15is/are amended per Applicant’s request. Claim(s) 3, 8, and 13 is/are cancelled. Therefore, claims 1, 2, 4-7, 9-12, 14, and 15 are presently pending in the application, of which, claim(s) 1, 6, and 11 is/are presented in independent form.

An IDS was received on 4 February 2022 and 11 April 2022; all references have been considered for their English portions only.

The previously raised 112 rejections are withdrawn in part and maintained in part in view of the amendments to the claims.

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all claims have the same inventorship or are directed to inventions that were commonly owned as of the effective filing date of the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, and 11 (and correspondingly their dependent claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims have been amended to recite, in part, “expanding a number of said dimensions and a number of data elements assigned to a specific dimension of said specific data cluster, in response to said associating.” The specification does state, “Both the number of dimensions and the number of data elements assigned to specific dimensions can be expanded as new information is associated with a specific data cluster.” Instant specification at 0054. However, nowhere does the specification describe how this expansion is to occur. “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection … for lack of written description must be made.” MPEP 2161.01(I). Furthermore, the algorithm or steps/procedure taken to perform the claimed function must be described with sufficient detail such that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Id. As the specification makes no description of how the function of expanding the dimension as claimed is to be implemented, the claims fail to comply with the written description requirement. 

Response to Arguments
Applicant’s arguments, see page 7 et seq., filed 4 April 2022, with respect to the rejections under 35 USC 112(b), and those rejections under 35 USC 112(a) having been made with respect to the modifying step of the independent claims (addressed in paragraph 9 of the Non-Final Office action of 5 January 2022), have been fully considered and are persuasive.  The rejections of claims 1-15 under these grounds have been withdrawn. 
Applicant's arguments filed 4 April 2022 with respect to the rejection under 35 USC 112(a) for lack of written description of the expanding step of the independent claims (as described in paragraph 8 of the Non-Final Office action of 5 January 2022) have been fully considered but they are not persuasive. The specification states in plain language that expansion of a number of dimensions and a number of data elements occurs, but it does not state anywhere how that is done. As mentioned in the rejection this results in a lack of written description for this element of the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165